
	

114 HR 5329 IH: Securing America’s Internet Domains Act of 2016
U.S. House of Representatives
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5329
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2016
			Mr. Kelly of Pennsylvania introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the National Telecommunications and Information Administration to extend the IANA
			 functions contract unless it certifies that the United States Government
			 has secured sole ownership of the .gov and .mil top-level domains, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Securing America’s Internet Domains Act of 2016. 2.Required extension of IANA functions contract unless United States ownership of .gov and .mil domains secured (a)In generalUnless the Assistant Secretary submits the certification described in subsection (b) to the appropriate congressional committees, the Assistant Secretary shall exercise the second option period described in paragraph I.70(b) of the IANA functions contract to extend such contract through September 30, 2019.
 (b)Certification describedThe certification described in this subsection is a written certification that the United States Government has—
 (1)secured sole ownership of the .gov and .mil top-level domains; and (2)entered into a contract with ICANN that provides that the United States Government has exclusive control and use of such domains in perpetuity.
 (c)Rule of constructionNothing in this section shall be construed to— (1)authorize the Assistant Secretary to relinquish the responsibilities of the NTIA with respect to Internet domain name functions, including responsibility with respect to the authoritative root zone file, the IANA functions, or the related root zone management functions; or
 (2)prohibit the Assistant Secretary from exercising the second option period described in subsection (a).
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. (3)IANA functionsThe term IANA functions means the Internet Assigned Numbers Authority functions, as described in the IANA functions contract.
 (4)IANA functions contractThe term IANA functions contract means the contract between the NTIA and ICANN that became effective on October 1, 2012, under which ICANN is required to perform the IANA functions (Contract No. SA1301–12–CN–0035).
 (5)ICANNThe term ICANN means the Internet Corporation for Assigned Names and Numbers. (6)NTIAThe term NTIA means the National Telecommunications and Information Administration.
				
